

115 S499 IS: Soil Health and Income Protection Program Act of 2017
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 499IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food Security Act of 1985 to address needs in the agriculture sector by establishing a
			 voluntary, short-term conserving use program for participating farmers,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Soil Health and Income Protection Program Act of 2017 or the SHIPP Act of 2017.
		2.Soil health and income protection program
 (a)In generalChapter 5 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1240M (16 U.S.C. 3839bb) the following:
				
					1240N.Soil health and income protection program
 (a)Definition of eligible landIn this section: (1)In generalThe term eligible land means land that—
 (A)is selected by the owner or operator of the land for proposed enrollment in the program under this section; and
 (B)as determined by the Secretary— (i)had a cropping history or was considered to be planted during the 3 crop years preceding the crop year described in subsection (b)(2); and
 (ii)is verified to be less-productive land, as compared to other land on the applicable farm. (2)ExclusionThe term eligible land does not include any land covered by a conservation reserve program contract under subchapter B of chapter 1 that expires during the crop year described in subsection (b)(2).
							(b)Establishment
 (1)In generalThe Secretary shall establish a voluntary soil health and income protection program under which eligible land is enrolled through the use of agreements to assist owners and operators of eligible land to conserve and improve the soil, water, and wildlife resources of the eligible land.
 (2)Deadline for participationEligible land may be enrolled in the program under this section only during the first crop year beginning after the date of enactment of this section.
							(c)Agreements
 (1)RequirementsAn agreement described in subsection (b) shall— (A)be entered into by the Secretary, the owner of the eligible land, and (if applicable) the operator of the eligible land; and
 (B)provide that, during the term of the agreement— (i)the lowest practicable cost perennial conserving use cover crop for the eligible land, as determined by the applicable State conservationist after considering the advice of the applicable State technical committee, shall be planted on the eligible land;
 (ii)except as provided in paragraph (5), the owner or operator of the eligible land shall pay the cost of planting the conserving use cover crop under clause (i);
 (iii)subject to paragraph (6), the eligible land may be harvested for seed, hayed, or grazed outside the nesting and brood-rearing period established for the applicable county;
 (iv)the eligible land may be eligible for a walk-in access program of the applicable State, if any; and (v)a nonprofit wildlife organization may provide to the owner or operator of the eligible land a payment in exchange for an agreement by the owner or operator not to harvest the conserving use cover.
 (2)PaymentsExcept as provided in paragraphs (5) and (6)(B)(ii), the annual rental rate for a payment under an agreement described in subsection (b) shall be equal to 50 percent of the average rental rate for the applicable county under section 1234(d), as determined by the Secretary.
 (3)Limitation on enrolled landNot more than 15 percent of the eligible land on a farm may be enrolled in the program under this section.
							(4)Term
 (A)In generalExcept as provided in subparagraph (B), each agreement described in subsection (b) shall be for a term of 3, 4, or 5 years, as determined by the parties to the agreement.
								(B)Early termination
 (i)SecretaryThe Secretary may terminate an agreement described in subsection (b) before the end of the term described in subparagraph (A) if the Secretary determines that the early termination of the agreement is necessary.
 (ii)Owners and operatorsAn owner and (if applicable) an operator of eligible land enrolled in the program under this section may terminate an agreement described in subsection (b) before the end of the term described in subparagraph (A) if the owner and (if applicable) the operator pay—
 (I)to the Secretary an amount equal to the amount of rental payments received under the agreement; and (II)if applicable, to the Federal Crop Insurance Corporation the amount of the increase in premium discounts provided under subparagraph (B) of section 508(d)(3) of the Federal Crop Insurance Act (7 U.S.C. 1508(d)(3)).
										(5)Beginning, small, socially disadvantaged, young, or veteran farmers and ranchers
 With respect to a beginning, small, socially disadvantaged, young, or veteran farmer or rancher, as determined by the Secretary—
 (A)an agreement described in subsection (b) shall provide that, during the term of the agreement, the beginning, underserved, or young farmer or rancher shall pay 50 percent of the cost of planting the conserving use cover crop under paragraph (1)(B)(i); and
 (B)the annual rental rate for a payment under an agreement described in subsection (b) shall be equal to 75 percent of the average rental rate for the applicable county under section 1234(d), as determined by the Secretary.
 (6)Harvesting, haying, and grazing outside applicable periodThe harvesting for seed, haying, or grazing of eligible land under paragraph (1)(B)(iii) outside of the nesting and brood-rearing period established for the applicable county shall be subject to the conditions that—
 (A)with respect to eligible land that is so hayed or grazed, adequate stubble height shall be maintained to protect the soil on the eligible land, as determined by the applicable State conservationist after considering the advice of the applicable State technical committee; and
 (B)with respect to eligible land that is so harvested for seed— (i)the eligible land shall not be eligible to be insured or reinsured under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and
 (ii)the rental payment otherwise applicable to the eligible land under this subsection shall be reduced by 25 percent.
 (d)FundingThere are authorized to be appropriated such sums as are necessary to carry out this section.. (b)Adjustment of base acresSection 1112(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9012(b)(1)) is amended by adding at the end the following:
				
 (D)A soil health and income protection program agreement entered into under section 1240N of the Food Security Act of 1985 with respect to the farm expires or is terminated..
 (c)Crop insuranceSection 508(d)(3) of the Federal Crop Insurance Act (7 U.S.C. 1508(d)(3)) is amended— (1)by striking The Corporation and inserting the following:
					
 (A)In generalThe Corporation; and (2)by adding at the end the following:
					
						(B)Increase for participation in soil health and income protection program
 (i)In generalSubject to clause (ii), the Corporation may increase the amount of a premium discount provided under this paragraph by not more than 2 percent (or not more than 3 percent with respect to a beginning, small, socially disadvantaged, young, or veteran farmer or rancher described in subsection (c)(5) of section 1240N of the Food Security Act of 1985) for any agricultural commodity planted in an insurable unit that contains any eligible land (as defined in subsection (a) of that section) that is enrolled in the soil health and income protection program under that section.
 (ii)ApplicabilityAn increase in the amount of a premium discount provided pursuant to clause (i)— (I)shall apply only for a premium discount equal to less than 80 percent; and
 (II)shall not apply to a catastrophic risk protection plan provided under subsection (b). (iii)Multiple insurable unitsWith respect to an agricultural producer that owns or operates multiple insurable units on 1 farm, at least 1 insurable unit of which contains eligible land (as defined in subsection (a) of section 1240N of the Food Security Act of 1985) that is enrolled in the soil health and income protection program under that section, an increase in the amount of a premium discount under this subparagraph shall apply to all insurable units of the agricultural producer on the farm..
				